                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 KEITH B. COLLINS,

                      Petitioner,

                     v.                           CAUSE NO.: 3:19-CV-15-PPS-MGG

 WARDEN,

                     Respondent.

                                OPINION AND ORDER

       Keith B. Collins, a prisoner without a lawyer, filed a habeas corpus petition

challenging the prison disciplinary hearing where a Disciplinary Hearing Officer found

him guilty of Interfering With Staff in violation of Indiana Department of Correction

policy and was hit with a 30 days earned credit time as a result. ECF 1. The Warden

later reduced the charge to Being in an Unnauthorized Area and vacated the loss of

earned credit time. ECF 12-2.

       In response, Collins argues he has lost 60 days earned credit time, but he

provides no evidence to support this contention. Rather, he attached a copy of his

habeas corpus petition where he indicated he had lost 30 days. ECF 14-1 at 1. Collins

also argues this disciplinary proceeding will prevent him from having other lost earned

credit time restored because that is only possible if he has not “had credit time

rescinded since 6-1-2015.” ECF 14-1 at 4. However, this disciplinary proceeding is not

relevant to the possibility of having other lost earned credit time restored because the 30

days lost here have been restored and will not qualify as “credit time rescinded since 6-
1-2015.” Finally, he argues there is insufficient evidence to find him guilty of Being in an

Unauthorized Area in violation of in violation of C-366. But because he has not lost any

earned credit time as a result of that finding, there is no remedy I can grant him. See

Hadley v. Holmes, 341 F.3d 661, 664 (7th Cir. 2003) (prisoner can challenge prison

disciplinary determination in habeas proceeding only when it resulted in a sanction that

lengthened the duration of his confinement). Here, because the sentence lengthening

sanction has been vacated and the earned credit time restored, Collins has not lost any

earned credit time as a result of this proceeding and this case must now be dismissed.

       For these reasons, the motion to dismiss (ECF 12) is GRANTED and the case is

DISMISSED. The clerk is DIRECTED to close this case.

       SO ORDERED on July 9, 2019.

                                                 /s/ Philip P. Simon
                                                 PHILIP P. SIMON, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             2
